DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections to the Drawings
Based on the shape of the well, the reference electrode “222” could surround the well on both sides. Objection is withdrawn.
Fig. 1 has been amended to include a double arrow from user interface 110 to sensor array controller 108. Objection is withdrawn.
Fig. 4 and Fig. 5 objections are withdrawn, as they are appropriately indexed. The Examiner still believes that the switches have not been placed correctly for the instant invention, but the Examiner defers to the Applicant on the workings of the switches and how the instant invention works to detect the real and imaginary signal.

Withdrawn Objections to the Specification
Paragraphs [0025], [0047], and [0055], as well as the title of the invention, have been amended. Objections are withdrawn.

Withdrawn Objections to the Claims
Claim 20 has been amended to be grammatically correct. Objection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claims 17 and 18, the clock and phase shifter are intended as apparatuses used to flip switches in the synchronous detector but how this occurs is not fully explained or shown in the drawings.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The range of frequencies of the AC excitation is not claimed, so it is impossible to tell what half of the claimed frequency of the AC excitation is, as in claim 6, or what double the claimed frequency of the AC excitation is, as in claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11-13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Milgrew (US 2012/0329044 Al) in view of Dimitrov (US 9,914,966), Senapati (WO 2011/057107 A2), and Rodriguez-Villegas (“A Tissue Impedance Measurement Chip for Myocardial Ischemia Detection”).
Regarding claim 1, Milgrew discloses a sensing device (see claim 1, Fig. 1) comprising a fluid chamber (paragraph [0113], Fig. 1 element 74) comprising a plurality of wells (paragraph [0473] and [0784], Fig. 75E); each well (paragraph [0285] and [0784], Fig. 75E) associated with a first electrode (Fig. 1 and 2, element 70) and a second electrode (Fig. 1 and 2 element 76), the electrodes (Fig. 1 and 2, elements 70 and 76) positioned through the well (paragraph [0285]);
Milgrew does not disclose that the first and second electrodes are positioned to provide an AC excitation; or a synchronous detector electrically coupled to the first electrode and the second electrode; and the synchronous detector adapted to transform a circuit response to the 
Dimitrov discloses that the first (Fig. 3) and second electrodes (Fig. 3) are positioned to provide an AC excitation (col. 5, lines 18-21, Fig. 3 “AC excitation”).
In the analogous art of analyzing macromolecules using electrodes, it would have been obvious to one skilled in the art before the effective filing date to modify the sensing device of Milgrew with the AC excitation signal between the first electrode and second electrode of Dimitrov in order for the AC excitation to indicate the absence of analyte in a fluidic channel, the presence of an analyte lacking a hybridized probe, or the presence of an analyte with an hybridized probe (Dimitrov, col. 3, lines 18-26).
The combination of Milgrew and Dimitrov does not disclose a synchronous detector electrically coupled to the first electrode and the second electrode; or the synchronous detector adapted to transform a circuit response to the AC excitation into representations of a real component and an imaginary component of an impedance signal received from the first electrode and the second electrode.
Senapati discloses a real component and an imaginary component of an impedance signal (paragraph [0062]).
In the analogous art of analyzing polymerase chain reaction products using electrodes in a well, it would have been obvious to one skilled in the art before the effective filing date to modify the impedance signal of modified Milgrew with the measuring of the real and imaginary components of the impedance signal as taught by Senapati in order to use any commercially available impedance measuring device (Senapati, paragraph [0062]) to allow for 
The combination of Milgrew, Dimitrov, and Senapati does not disclose a synchronous detector electrically coupled to the first electrode and the second electrode; or the synchronous detector adapted to transform a circuit response to the AC excitation into representations of a real component and an imaginary component of an impedance signal received from the first electrode and the second electrode.
	Rodriguez-Villegas discloses that a synchronous detector (Fig. 3, “demodulator”) is electrically coupled to the first electrode (Fig. 3 “Ze2”) and the second electrode (Fig. 3 “Ze3”); and the synchronous detector (Fig. 3, “demodulator”) adapted to transform a circuit response (Vx of Fig. 10) to the AC excitation into representations of a real component (Re(Zx) of Fig. 10) and an imaginary component (Im(Zx) of Fig. 10) received from the first electrode and the second electrode.
In the analogous art of analyzing the impedance of cardiac tissue using electrodes, it would have been obvious to one skilled in the art before the effective filing date to modify the sensing circuitry of modified Milgrew synchronous detector (see “signal processing circuits” of Rodrigues-Villegas, Part II. System Description) of Rodrigues-Villegas in order to sense the voltage response and extract the impedance parameters - the real and imaginary components of the impedance (Rodrigues-Villegas, see Part II. System Description).
Regarding claim 2, modified Milgrew further discloses a driver circuit (Fig. 5a, 5b, and 5c of Rodriguez-Villegas) to provide the AC excitation (col. 5, lines 18-21 of Dimitrov) to the plurality of wells (paragraph [0473] of Milgrew).
claim 3, modified Milgrew further discloses that the driver circuit (Fig. 5a, 5b, and 5c of Rodriguez-Villegas) comprises an input stage comprising a current generator (Fig. 5b of Rodriguez-Villegas) generating the AC excitation (col. 5, lines 18-21 of Dimitrov) as an AC current to the first electrode (Figs. l and 2, element 70 of Milgrew).
Regarding claim 4, modified Milgrew further discloses that the driver circuit (Fig. 5a, 5b, and 5c of Rodriguez-Villegas) comprises an output stage (col. 23, lines 46-50, Fig. 4A, voltage Vko of Dimitrov) coupled to the first electrode (Fig. 1 and 2, element 70 of Milgrew), the output stage (col. 23, lines 46-50, Fig. 4A, voltage Vko of Dimitrov) providing an output representing a sensed voltage (col. 23, lines 46-50) generated by the AC current (col. 4, lines 61-64 of Dimitrov).
Regarding claim 5, modified Milgrew discloses that a bandpass filter (Fig. 5c of Rodriguez-Villegas) is configured between the output stage (col. 23, lines 46-50, Fig. 4A, voltage Vko of Dimitrov) and the synchronous detector (Fig. 3, “demodulator” of Rodriguez - Villegas), the bandpass filter having a center frequency (Fig. 9 of Rodriguez-Villegas) of the AC excitation (Dimitrov, col. 5, lines 18-21).
Regarding claim 6, while modified Milgrew discloses the bandpass filter (Fig. 9 of Rodriguez-Villegas), modified Milgrew does not disclose the bandpass filter has a lower bound of 1/2 the frequency of AC excitation.
However, it would have been obvious to one skilled in the art before the effective filing date to modify the resistors and capacitors in the bandpass filter of modified Milgrew with resistors and capacitors of different resistance and capacitance in order to obtain a bandpass filter that had a lower cutoff threshold of 1/2 the AC excitation frequency. One of ordinary skill 
Regarding claim 7, while modified Milgrew discloses that the electrodes provide a frequency of the AC excitation (Dimitrov, col. 5, lines 18-21), modified Milgrew does not disclose that the bandpass filter has an upper bound of twice the frequency of the AC excitation.
However, it would have been obvious to one skilled in the art before the effective filing date to modify the resistors and capacitors in the bandpass filter of modified Milgrew with resistors and capacitors of different resistance and capacitance in order to obtain a bandpass filter that had a lower cutoff threshold of twice the AC excitation frequency. One of ordinary skill in the art would merely have to build an RC circuit according to known mathematical laws of bandpass filters.
Regarding claim 8, modified Milgrew discloses a smoother (paragraph [0416] of Milgrew) connected to an output of the synchronous detector (Fig. 3, “demodulator” of Rodriguez-Villegas).
	Regarding claim 9, modified Milgrew discloses that the smoother (paragraph [0416] of Milgrew) comprises first smoothing logic (paragraph [0416] of Milgrew) configured to receive the real component of the impedance (paragraph [0062] of Senapati) output by the synchronous detector (Fig. 3, “demodulator” of Rodriguez-Villegas); and second smoothing logic (Milgrew, [0416]) configured to receive the imaginary component of the impedance (paragraph [0062] of Senapati) output by the synchronous detector (Fig. 3, “demodulator” of Rodriguez-Villegas).
claim 11, modified Milgrew discloses that the detected circuit responses are generated by biological changes (paragraph [0146] of Milgrew) in the contents of the micro-well (paragraph [0146] of Milgrew).
	Regarding claim 12, modified Milgrew discloses that the sensed biological change comprises changes in extension of single-stranded DNA (paragraph [0146] of Milgrew) to double-stranded DNA (paragraph [0146] of Milgrew).
Regarding claim 13, modified Milgrew discloses that the synchronous detector (Fig. 3, “demodulator” of Rodriguez-Villegas) is adapted to transform the circuit response to the AC excitation (col. 5, lines 18-21, Fig. 3 “AC excitation” of Dimitrov) into an absolute value of the impedance signal (paragraph [0062] of Senapati).
Regarding claim 16, modified Milgrew discloses that the synchronous detector (Fig. 3, “demodulator” of Rodriguez-Villegas) includes an amplifier (Fig. 3, instrumentation amplifier “LA” of Rodriguez-Villegas), and inverter (Fig. 15, “INV block” of Rodriguez-Villegas), and switches (paragraphs [0422] of Milgrew).
Regarding claim 17, modified Milgrew discloses that the synchronous detector (Fig. 3, “demodulator” of Rodriguez-Villegas) further includes a clock (paragraph [0418] of Milgrew) to control the switches (paragraphs [0422] of Milgrew).
Regarding claim 18, modified Milgrew discloses that the clock (paragraph [0418] of Milgrew) is to control the switches (paragraphs [0422] of Milgrew) directly and through a phase shifter (see “controller”, claim 9 of Dimitrov).
Regarding claim 20, modified Milgrew discloses that a first switch (paragraph [0813] of Milgrew) is to switch between connecting the amplifier (paragraph [0328] of Milgrew) to a first smoother (paragraph [0416] of Milgrew) and connecting the inverter (paragraph [0400] .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Milgrew (US 2012/0329044), Dimitrov (US 9,914,966), Senapati (WO 2011/057107), and Rodriguez-Villegas (“A Tissue Impedance Measurement Chip for Myocardial Ischemia Detection”) as applied to claims 1-9, 11-13, 16-18, and 20 above, in further view of Honea (US 2012/0218025).
Regarding claim 10, modified Milgrew discloses a synchronous detector (Fig. 3, “demodulator” of Rodriguez-Villegas) and the excitation (col. 5, lines 18-21 of Dimitrov). However, modified Milgrew does not disclose that the excitation comprises a combination of multiple AC excitation frequencies, and synchronous detectors adapted to detect each of the multiple frequencies.
Honea discloses a combination of multiple AC excitation frequencies (paragraph [0025]).
In the analogous art of electronic components, it would have been obvious to one skilled in the art before the effective filing date to modify the AC excitation frequency of modified Milgrew with the combination of multiple AC excitation frequencies of Honea in order to include a harmonic of the single-frequency sine wave to utilize the full available voltage (Honea, [0025]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Milgrew (US 2012/0329044), Dimitrov (US 9,914,966), Senapati (WO 2011/057107), and Rodriguez-.
Regarding claim 14, modified Milgrew discloses the absolute value of the impedance (paragraph [0062] of Senapati) and the impedance signal (paragraph [0062] of Senapati) but does not disclose that the absolute value of the impedance signal is determined using a full-wave rectifier.
Baru discloses a full-wave rectifier (paragraph [0004]).
In the analogous art of determination of pathogen levels via changes in electrical impedance, it would have been obvious to one skilled in the art before the effective filing date to modify the electrical signal of modified Milgrew with the full-wave rectifier of Baru in order to obtain rectified bioelectric signals, for example for low voltage medical devices (paragraph [0001]).
Regarding claim 15, while modified Milgrew discloses a smoother (paragraph [0416]) but not that the smoother is coupled to an output of the full-wave rectifier, Baru discloses the full-wave rectifier (paragraph [0004]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Milgrew (US 2012/0329044), Dimitrov (US 9,914,966), Senapati (WO 2011/057107), and Rodriguez-Villegas (“A Tissue Impedance Measurement Chip for Myocardial Ischemia Detection”), as applied to claims 1-18 and 20 above, further in view of Baltz (US 7,791,028).
Regarding claim 19, modified Milgrew discloses that there is a clock (paragraphs [0418] of Milgrew) and an AC excitation signal (col. 5, lines 18-21 of Dimitrov) but does not disclose that the clock is synchronized with the AC excitation signal.

In the analogous art of the measurement of electrical signals, it would have been obvious to one skilled in the art before the effective filing date to modify the sensing device of modified Milgrew with the synchronous timing device of Baltz in order to measure signals, to digitally process the signals or data, the phase and amplitude based on measurements of the input and output of a system are determined (Baltz, abstract).

Additional References
	The following references are included on ISFETs:
Ingebrandt, “Label-free detection of single nucleotide polymorphisms utilizing the differential transfer function of field-effect transistors”. Biosensors and Bioelectronics 22 (2007) 2834-2840. Retrieved February 23, 2021.
Pachauri and Ingebrandt. “Biologically sensitive field-effect transistors: from ISFETs to NanoFETs”. Essays in Biochemistry (2016) 60, 81-90. Retrieved February 23, 2021.
Rani, “Operational of ISFET as a pH sensor by using signal modulated reference electrode”. 2009 International Conference on Information and Multimedia Technology. IEEE Xplore. 2009. Retrieved February 23, 2021.
Barbee (WO 2013/055553).

Response to Applicant Arguments
Claims 17 and 18 remain rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112 (pre-AIA ), first paragraph. The application does not explain how the clock and phase shift apparatuses 
Claims 6 and 7 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph. Because Applicant has not specifically claimed the frequency of AC excitation, it is not possible to know what half or double the frequency is in order to create the appropriate bandpass filter. In other words, the metes and bounds of the claims are unclear.
In response to the claim rejections under 35 U.S.C. 103, Applicant states that the ISFET of Milgrew relies on a constant reference electrode potential and measures based on the buildup of charge at the analyte solution/passivation layer interface, and that the ISFET of Milgrew does not use AC excitation passing between the reference electrode and floating gate electrode. Applicant also states that the principle of operation of the primary reference, Milgrew, would change, as well as render the device inoperable.
However, several sources (see the additional references above) use alternating current (AC) with ISFETs between the reference electrode and the gate electrode.  For example, Ingebrandt discloses that the reference electrode generates the AC signal (Fig. 1), and the FET generates an output voltage (Fig. 1, Vout); Rani discloses that the alternating current source is located on the reference electrode (Fig. 3), however, ISFET still operates with an output voltage (Fig. 3, V0); and Pachauri and Ingebrandt disclose ISFETs working with AC measurement, using impedimetric read-out (Pachauri and Ingebrandt, page 84).  In other words, ISFETs have been known in the art before the effective filing date to be operable using an AC signal.
.

Conclusion
 	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807.  The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        


/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799